         Case 1:19-cv-08856-CM Document 26-3 Filed 11/25/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         SOUTHER.i.~ DISTRICT OF NEW YORK


In re: Seroquel XR (Extended Release
Quetiapine Fumarate) Litigation
                                                       Lead Case No.: 19-cv-08296 CM

All End-Payor Class Actions




                           ] ORDER GRANTING ADMISSION PRO HAC VICE

       The motion of Donna M. Evans for admission to practice pro hac vice in the above-

captioned action is granted. Applicant has declared that she is a member in good standing of the

Bar of the Commonwealth of Massachusetts; and that her contact information is as follows:

                              Donna M. Evans
                              Cohen Milstein Sellers & Toll PLLC     ,;
                                                                              - .,,,:~ ~,   ·s: -~i . .
                                                                              '.J~,,_, ~,._!Ji'
                                                                                                   ..,,   <> o ~    ,.,,,,,,,,,,-,,:~-h ,., ~ : . . 0




                                                                                                                                                        I
                              88 Pine St. 14th Floor                 j; ::2CUMENT             , n· """''r'I I
                              New York , NY 10005                    ii• £j_;:~cc:.G~ICALl,"\' 1 J.'• ,·<_.J, ,:I
                              Phone 212-838-7797                     i\ DOC f-:           ,     _________ ' 1
                              Fax 212-838-7745                       \.DATE:.-'·                 '":.~:1l1).)e_Ja___ :;
                              Email devans@cohenmilstein.com              ,                                        __          ..           --·

       Applicant having requested, admission pro hac vice to appear for all purposes as counsel

for Plaintiff the Mayor and City Council of Baltimore, Maryland and the Proposed Class in the

above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



Dated:___,_//1-+1--1-'~~'J.o_ _
                                               Honorable Colleen McMahon
